DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The provisional application PRO 62/706,327 filed on 08/10/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo.

Regarding claim 1, Park teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (Fig. 8, Para. [0204]-Park discloses the memory 820 is operatively coupled with the processor 810), configured to:
transmit, from the UE to a base station, a power headroom report (PHR) medium access control (MAC) control element (CE) based at least in part on the occurrence of the triggering event (Para. [0066]-Park discloses the UE may transmit the PHR through the PHR MAC CE to the BS).
Although Park teaches triggering event (Para. [0052]-Park discloses he PHR may be triggered if any of the following events occur: [0053] prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange dB since the transmission of a PHR when UE has UL resources for new transmission; [0054] periodicPHR-Timer expires; [0055] upon configuration or reconfiguration of the power headroom reporting functionality by upper layers, which is not used to disable the function), wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values (Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park fails to explicitly teach detect an occurrence of a triggering event associated with power headroom reporting; and … wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values. 
However, Ryoo explicitly teaches detect an occurrence of a triggering event associated with power headroom reporting (Para. [0017]-Ryoo discloses a power headroom report controller configured to detect a power headroom report trigger event); and
wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values (Para. [0059]-Ryoo discloses the case where an allocated uplink resource may accept a PHR MAC control element. Para. [0056]-Ryoo discloses the MS reports a Power Headroom (PH) amount to a serving BS via a control element of a Medium Access Control (MAC) layer ... and a BS performs uplink scheduling based on a power headroom amount of the MS.... the power headroom amount means additionally available extra power besides power which the MS currently uses for uplink transmission. Para. [0061]-Ryoo discloses the case where 6 bits are used in representing a power headroom, 64 indexes (2.sup.6=64) may be represented using 6 bits).
	Park and Ryoo are both considered to be analogous to the claimed invention because they are in the same field of wireless communication system, dealing with method and apparatus for reporting uplink power of a Mobile Station (MS).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park to incorporate the teachings of Ryoo on PHR triggering event detection, PHR MAC CE and CORESET, with a motivation to detect the occurrence of PHR triggering events and transmit uplink component carriers’ PHR MAC CE, while guaranteeing uplink power headroom report method of a UE connected to a plurality of BSs, (Ryoo, Para. [0006]).

Regarding claim 22, Park teaches a method of wireless communication performed by a user equipment (UE) (Para. [0003]-Park discloses a method ... for performing a power headroom reporting (PHR) procedure in a wireless communication system), comprising:
transmitting, from the UE to a base station, a power headroom report (PHR) medium access control (MAC) control element (CE) based at least in part on the occurrence of the triggering event (Para. [0066]-Park discloses the UE may transmit the PHR through the PHR MAC CE to the BS).
Although Park teaches triggering event (Para. [0052]-Park discloses he PHR may be triggered if any of the following events occur: [0053] prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange dB since the transmission of a PHR when UE has UL resources for new transmission; [0054] periodicPHR-Timer expires; [0055] upon configuration or reconfiguration of the power headroom reporting functionality by upper layers, which is not used to disable the function), wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values (Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park fails to explicitly teach detecting an occurrence of a triggering event associated with power headroom reporting; and … wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values. 
However, Ryoo explicitly teaches detecting an occurrence of a triggering event associated with power headroom reporting (Para. [0017]-Ryoo discloses a power headroom report controller configured to detect a power headroom report trigger event); and
wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values (Para. [0059]-Ryoo discloses the case where an allocated uplink resource may accept a PHR MAC control element. Para. [0056]-Ryoo discloses the MS reports a Power Headroom (PH) amount to a serving BS via a control element of a Medium Access Control (MAC) layer ... and a BS performs uplink scheduling based on a power headroom amount of the MS.... the power headroom amount means additionally available extra power besides power which the MS currently uses for uplink transmission. Para. [0061]-Ryoo discloses the case where 6 bits are used in representing a power headroom, 64 indexes (2.sup.6=64) may be represented using 6 bits).
	Park and Ryoo are both considered to be analogous to the claimed invention because they are in the same field of wireless communication system, dealing with method and apparatus for reporting uplink power of a Mobile Station (MS).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park to incorporate the teachings of Ryoo on PHR triggering event detection, PHR MAC CE and CORESET, with a motivation to detect the occurrence of PHR triggering events and transmit uplink component carriers’ PHR MAC CE, while guaranteeing uplink power headroom report method of a UE connected to a plurality of BSs, (Ryoo, Para. [0006]).

Regarding claim 25, Park teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (Para. [0206]-Park discloses the memories 820, 920 may include read-only memory (ROM), random access memory (RAM), flash memory, memory card, storage medium and/or other storage device), cause the UE to:
transmit, from the UE to a base station, a power headroom report (PHR) medium access control (MAC) control element (CE) based at least in part on the occurrence of the triggering event (Para. [0066]-Park discloses the UE may transmit the PHR through the PHR MAC CE to the BS).
Although Park teaches triggering event (Para. [0052]-Park discloses he PHR may be triggered if any of the following events occur: [0053] prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange dB since the transmission of a PHR when UE has UL resources for new transmission; [0054] periodicPHR-Timer expires; [0055] upon configuration or reconfiguration of the power headroom reporting functionality by upper layers, which is not used to disable the function), wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values (Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park fails to explicitly teach detect an occurrence of a triggering event associated with power headroom reporting; and … wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values. 
However, Ryoo explicitly teaches detect an occurrence of a triggering event associated with power headroom reporting (Para. [0017]-Ryoo discloses a power headroom report controller configured to detect a power headroom report trigger event); and
wherein the PHR MAC-CE is for one or more uplink component carriers of the UE that are associated with one or more control resource set (CORESET) pool index values (Para. [0059]-Ryoo discloses the case where an allocated uplink resource may accept a PHR MAC control element. Para. [0056]-Ryoo discloses the MS reports a Power Headroom (PH) amount to a serving BS via a control element of a Medium Access Control (MAC) layer ... and a BS performs uplink scheduling based on a power headroom amount of the MS.... the power headroom amount means additionally available extra power besides power which the MS currently uses for uplink transmission. Para. [0061]-Ryoo discloses the case where 6 bits are used in representing a power headroom, 64 indexes (2.sup.6=64) may be represented using 6 bits).
	Park and Ryoo are both considered to be analogous to the claimed invention because they are in the same field of wireless communication system, dealing with method and apparatus for reporting uplink power of a Mobile Station (MS).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park to incorporate the teachings of Ryoo on PHR triggering event detection, PHR MAC CE and CORESET, with a motivation to detect the occurrence of PHR triggering events and transmit uplink component carriers’ PHR MAC CE, while guaranteeing uplink power headroom report method of a UE connected to a plurality of BSs, (Ryoo, Para. [0006]).

Regarding claim 28, Park teaches an apparatus for wireless communication (Para. [0003]-Park discloses apparatus for performing a power headroom reporting (PHR) procedure in a wireless communication system), comprising to:
means for transmitting, from the apparatus to a base station, a power headroom report (PHR) medium access control (MAC) control element (CE) based at least in part on the occurrence of the triggering event (Para. [0066]-Park discloses the UE may transmit the PHR through the PHR MAC CE to the BS).
Although Park teaches triggering event (Para. [0052]-Park discloses he PHR may be triggered if any of the following events occur: [0053] prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange dB since the transmission of a PHR when UE has UL resources for new transmission; [0054] periodicPHR-Timer expires; [0055] upon configuration or reconfiguration of the power headroom reporting functionality by upper layers, which is not used to disable the function), wherein the PHR MAC-CE is for one or more uplink component carriers of the apparatus that are associated with one or more control resource set (CORESET) pool index values (Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park fails to explicitly teach means for detecting an occurrence of a triggering event associated with power headroom reporting; and … wherein the PHR MAC-CE is for one or more uplink component carriers of the apparatus that are associated with one or more control resource set (CORESET) pool index values. 
However, Ryoo explicitly teaches means for detecting an occurrence of a triggering event associated with power headroom reporting (Para. [0017]-Ryoo discloses a power headroom report controller configured to detect a power headroom report trigger event); and
wherein the PHR MAC-CE is for one or more uplink component carriers of the apparatus that are associated with one or more control resource set (CORESET) pool index values (Para. [0059]-Ryoo discloses the case where an allocated uplink resource may accept a PHR MAC control element. Para. [0056]-Ryoo discloses the MS reports a Power Headroom (PH) amount to a serving BS via a control element of a Medium Access Control (MAC) layer ... and a BS performs uplink scheduling based on a power headroom amount of the MS.... the power headroom amount means additionally available extra power besides power which the MS currently uses for uplink transmission. Para. [0061]-Ryoo discloses the case where 6 bits are used in representing a power headroom, 64 indexes (2.sup.6=64) may be represented using 6 bits).
	Park and Ryoo are both considered to be analogous to the claimed invention because they are in the same field of wireless communication system, dealing with method and apparatus for reporting uplink power of a Mobile Station (MS).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park to incorporate the teachings of Ryoo on PHR triggering event detection, PHR MAC CE and CORESET, with a motivation to detect the occurrence of PHR triggering events and transmit uplink component carriers’ PHR MAC CE, while guaranteeing uplink power headroom report method of a UE connected to a plurality of BSs, (Ryoo, Para. [0006]).


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Zhou et al. (US 20200351039 A1), hereinafter referenced as Zhou.

Regarding claim 2, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein a single CORESET pool index value is common to multiple uplink component carriers of the UE.
However, Zhou explicitly teaches wherein a single CORESET pool index value is common to multiple uplink component carriers of the UE (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 ... may be used for carrier aggregation on link 205…. the same CORESET ID in every CC 225 … a CORESET ID, which may be applied to multiple CCs 225).
	Zhou is considered to be analogous because it is in the same field of wireless communications, dealing with communication configurations for multiple component carriers in a wireless communications system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Zhou on CORESET pool index value, with a motivation to replicate the same index value in multiple uplink CC’s, and guarantee improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Zhou et al. (US 20200351039 A1), hereinafter referenced as Zhou, and further in view of Loehr et al. (US 20190082399 A1), hereinafter referenced as Loehr.

Regarding claim 3, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
However, Loehr teaches wherein a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 1, Para. [0058]-Loehr discloses a remote unit 102 may determine a size of an extended PHR MAC CE based on UL resource allocations ... unit 102 may consider all UL grants received for other activated serving cells, respectively UL component carriers, until and including TTI N for determining a size of the extended PHR MAC CE),
While, Zhou teaches wherein a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 … up to 16 MAC-CEs 220 may be used to select same TCI state ID for the same CORESET ID in every CC 225).
Hence, Loehr and Zhou explicitly teaches wherein a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
	Loehr and Zhou are considered to be analogous because they are in the same field of wireless communications, dealing with: power headroom report generation; and communication configurations for multiple component carriers in a wireless communications system respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr and Zhou on PHR MAC-CE, CORESET, and uplink CC’s, with a motivation to base the size of PHR MAC-CE on the number of uplink CC’s, and guarantee: the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]); and improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).


Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of JOHN WILSON et al. (US 20190349059 A1), hereinafter referenced as Wilson.

Regarding claim 4, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the PHR MAC-CE indicates an associated CORESET pool index value.
However, Wilson explicitly teaches wherein the PHR MAC-CE indicates an associated CORESET pool index value (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID).
	Wilson is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wilson on PHR MAC-CE and CORESET pool index value, with a motivation to indicate the associated index value in the PHR MAC-CE, and ultimately guarantee further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]).

Regarding claim 12, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the PHR MAC-CE indicates a first CORESET pool index value for a first uplink component carrier or a second CORESET pool index value for a second uplink component carrier.
However, Wilson explicitly teaches wherein the PHR MAC-CE indicates a first CORESET pool index value for a first uplink component carrier or a second CORESET pool index value for a second uplink component carrier (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID).
	Wilson is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wilson on PHR MAC-CE and CORESET pool index value, with a motivation to indicate the associated index value in the PHR MAC-CE, and ultimately guarantee further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]).


Claims 5, 6, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Kim et al. (US 20130028223 A1), hereinafter referenced as Kim.

Regarding claim 5, Park, in view of Ryoo, teaches the UE of claim 1.
Although Park teaches the PHR MAC-CE on an uplink shared channel associated with a CORESET pool index value of the PHR MAC-CE (Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors, when transmitting the PHR MAC-CE, are configured to: transmit the PHR MAC-CE on an uplink shared channel associated with a CORESET pool index value of the PHR MAC-CE.
However, Kim explicitly teaches wherein the one or more processors, when transmitting the PHR MAC-CE, are configured to: transmit the PHR MAC-CE on an uplink shared channel associated with a CORESET pool index value of the PHR MAC-CE (Para. [0118]-Kim discloses a `Physical Uplink Shared Channel (PUSCH) PHR` since it is associated with MAC PDUs transmitted over a PUSCH).
	Kim is considered to be analogous because it is in the same field of mobile communication system, dealing with handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Kim on transmitting PHR MAC-CE, with a motivation to transmit PHR MAC-CE on the uplink shared CC, and guarantee providing communications while ensuring the mobility of users, (Kim, Para. [0005]).

Regarding claim 6, Park, in view of Ryoo, teaches the UE of claim 1.
Although Park teaches the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE (Para. [0071]-Park discloses one cell must include at least one unit of DL resources, but may not include UL resources…. the CC can be replaced with a cell. Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors, when transmitting the PHR MAC-CE, are configured to: transmit the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE.
However, Kim explicitly teaches wherein the one or more processors, when transmitting the PHR MAC-CE, are configured to: transmit the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE (Fig. 19, Para. [0137]-Kim discloses if it is not first resource allocation after the MAC reset in step 1910, the UE performs normal UL transmission. Para. [0118]-Kim discloses MAC PDUs transmitted over a PUSCH).
	Kim is considered to be analogous because it is in the same field of mobile communication system, dealing with handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Kim on transmitting PHR MAC-CE, with a motivation to transmit PHR MAC-CE on the uplink shared CC not associated with CORESET, and still guarantee providing communications while ensuring the mobility of users, (Kim, Para. [0005]).

Regarding claim 24, Park, in view of Ryoo, teaches the method of claim 22.
Although Park teaches the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE (Para. [0071]-Park discloses one cell must include at least one unit of DL resources, but may not include UL resources…. the CC can be replaced with a cell. Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park, in view of Ryoo, fails to explicitly teach wherein transmitting the PHR MAC-CE comprises: transmitting the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE.
However, Kim explicitly teaches wherein transmitting the PHR MAC-CE comprises: transmitting the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE (Fig. 19, Para. [0137]-Kim discloses if it is not first resource allocation after the MAC reset in step 1910, the UE performs normal UL transmission. Para. [0118]-Kim discloses MAC PDUs transmitted over a PUSCH).
	Kim is considered to be analogous because it is in the same field of mobile communication system, dealing with handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Kim on transmitting PHR MAC-CE, with a motivation to transmit PHR MAC-CE on the uplink shared CC not associated with CORESET, and still guarantee providing communications while ensuring the mobility of users, (Kim, Para. [0005]).

Regarding claim 27, Park, in view of Ryoo, teaches the non-transitory computer-readable medium of claim 25.
Although Park teaches the PHR MAC-CE on an uplink shared channel associated with a CORESET pool index value of the PHR MAC-CE (Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park, in view of Ryoo, fails to explicitly teach wherein the one or more instructions, that cause the UE to transmit the PHR MAC-CE, cause the UE to: transmit the PHR MAC-CE on an uplink shared channel associated with a CORESET pool index value of the PHR MAC-CE.
However, Kim explicitly teaches wherein the one or more instructions, that cause the UE to transmit the PHR MAC-CE, cause the UE to: transmit the PHR MAC-CE on an uplink shared channel associated with a CORESET pool index value of the PHR MAC-CE (Para. [0118]-Kim discloses a `Physical Uplink Shared Channel (PUSCH) PHR` since it is associated with MAC PDUs transmitted over a PUSCH).
	Kim is considered to be analogous because it is in the same field of mobile communication system, dealing with handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Kim on transmitting PHR MAC-CE, with a motivation to transmit PHR MAC-CE on the uplink shared CC, and guarantee providing communications while ensuring the mobility of users, (Kim, Para. [0005]).

Regarding claim 30, Park, in view of Ryoo, teaches the apparatus of claim 28.
Although Park teaches the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE (Para. [0071]-Park discloses one cell must include at least one unit of DL resources, but may not include UL resources…. the CC can be replaced with a cell. Para. [0066]-Park discloses the PHR MAC CE in the UL-SCH. Para. [0016]-Park discloses uplink resources for a PHR MAC CE),
Park, in view of Ryoo, fails to explicitly teach wherein the means for transmitting the PHR MAC- CE comprises: means for transmitting the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE.
However, Kim explicitly teaches wherein the means for transmitting the PHR MAC- CE comprises: means for transmitting the PHR MAC-CE on an uplink shared channel that is not associated with a CORESET pool index value of the PHR MAC-CE (Fig. 19, Para. [0137]-Kim discloses if it is not first resource allocation after the MAC reset in step 1910, the UE performs normal UL transmission. Para. [0118]-Kim discloses MAC PDUs transmitted over a PUSCH).
	Kim is considered to be analogous because it is in the same field of mobile communication system, dealing with handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Kim on transmitting PHR MAC-CE, with a motivation to transmit PHR MAC-CE on the uplink shared CC not associated with CORESET, and still guarantee providing communications while ensuring the mobility of users, (Kim, Para. [0005]).


Claims 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Huang et al. (US 11394517 B2), hereinafter referenced as Huang, and further in view of Zhou et al. (US 20200351039 A1), hereinafter referenced as Zhou.

Regarding claim 7, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on time division multiplexing of uplink shared channels in the one or more uplink component carriers.
However, Huang teaches wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on time division multiplexing of uplink shared channels in the one or more uplink component carriers (Col. 26, Line [26-29]-Huang discloses a grant allocating a resource block of an uplink shared channel for an uplink transmission, determine, by the UE, a mapping for the resource block that includes time division multiplexing),
While, Zhou teaches wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on time division multiplexing of uplink shared channels in the one or more uplink component carriers (Para. [0088]-Zhou discloses physical channels may be multiplexed on a carrier according to various techniques.... for example, using time division multiplexing (TDM) techniques. Para. [0057]-Zhou discloses a physical uplink shared channel (PUSCH)) in a bandwidth part (BWP) of a CC).
Hence, Huang and Zhou explicitly teaches wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on time division multiplexing of uplink shared channels in the one or more uplink component carriers.
	Huang and Zhou are considered to be analogous because they are in the same field of wireless communication, dealing with: controlling multiplexing of a reference signal on an uplink shared channel; and communication configurations for multiple component carriers in a wireless communications system respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Huang and Zhou on time division multiplexing (TDM) in uplink transmission, with a motivation to perform TDM in uplink shared channel transmission, and guarantee: the provision of various types of communication content such as voice, video, packet data, messaging, broadcast, and so on, (Huang, Col. 1, Line[21-22]): and improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).

Regarding claim 13, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on frequency division multiplexing or spatial division multiplexing of uplink shared channels in the one or more uplink component carriers.
However, Huang teaches wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on frequency division multiplexing or spatial division multiplexing of uplink shared channels in the one or more uplink component carriers (Col. 2, Line [7-10]-Huang discloses based on the message and the waveform type, the UE may TDM or FDM DMRS with UCI and/or UL-SCH data within the resource block allocated for uplink transmission),
While, Zhou teaches wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on frequency division multiplexing or spatial division multiplexing of uplink shared channels in the one or more uplink component carriers (Para. [0088]-Zhou discloses physical channels may be multiplexed on a carrier according to various techniques.... for example, using frequency division multiplexing (FDM) techniques. Para. [0057]-Zhou discloses a physical uplink shared channel (PUSCH)) in a bandwidth part (BWP) of a CC).
Hence, Huang and Zhou explicitly teaches wherein the one or more processors are further configured to: perform uplink transmissions based at least in part on frequency division multiplexing or spatial division multiplexing of uplink shared channels in the one or more uplink component carriers.
	Huang and Zhou are considered to be analogous because they are in the same field of wireless communication, dealing with: controlling multiplexing of a reference signal on an uplink shared channel; and communication configurations for multiple component carriers in a wireless communications system respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Huang and Zhou on frequency/spatial division multiplexing (FDM/SDM) in uplink transmission, with a motivation to perform FDM/SDM in uplink shared channel transmission, and guarantee: the provision of various types of communication content such as voice, video, packet data, messaging, broadcast, and so on, (Huang, Col. 1, Line[21-22]): and improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Loehr et al. (US 20190082399 A1), hereinafter referenced as Loehr, and further in view of JOHN WILSON et al. (US 20190349059 A1), hereinafter referenced as Wilson, and further in view of Loehr et al. (US 20200163031 A1), hereinafter referenced as Loehr_3031, and further in view of MolavianJazi et al. (US 20200229104 A1), hereinafter referenced as MolavianJazi.

Regarding claim 8, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors are further configured to: determine whether a PHR field in the PHR MAC-CE is associated with an actual PHR or a virtual PHR.
However, Loehr teaches wherein the one or more processors are further configured to: determine whether a PHR field in the PHR MAC-CE is associated with an actual PHR or a virtual PHR (Fig. 1, Para. [0058]-Loehr discloses determining whether a PH value for a serving cell is determined based on real or virtual uplink transmission).
	Loehr is considered to be analogous because it is in the same field of wireless communications, dealing with power headroom report generation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr on actual and virtual PHR, with a motivation to determine which (actual or virtual) is associated with a PHR field, and guarantee the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]).
Park, in view of Ryoo and Loehr, fails to explicitly teach determine the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE based at least in part on whether the PHR field in the PHR MAC-CE is associated with the actual PHR or the virtual PHR.
However, Wilson teaches determine the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE based at least in part on whether the PHR field in the PHR MAC-CE is associated with the actual PHR or the virtual PHR (Para. [0077]-Wilson discloses determine the index, look up a CORESET configuration based on the index, and determine the CORESET from the CORESET configuration. Para. [0089]-Wilson discloses bits in the MAC-CE, the bits configured for indicating CORESETs),
Loehr_3031 teaches determine the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE based at least in part on whether the PHR field in the PHR MAC-CE is associated with the actual PHR or the virtual PHR (Para. [0056]-Loehr discloses determine whether actual or virtual PHR is reported for a serving based on UL resource allocation related signaling (e.g., DCI, configured grant allocations, etc.) that has been received. Para. [0071]-Loehr discloses determines actual vs. virtual PHR based on the UL resource related control signaling (e.g., configured grant allocations, DCI, MAC CE etc.) that is received),
While, MolavianJazi teaches determine the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE based at least in part on whether the PHR field in the PHR MAC-CE is associated with the actual PHR or the virtual PHR (Para. [0078]-MolavianJazi discloses if there are multiple PHRs per serving cell and/or uplink carrier for multi-panel transmission, each actual PHR may be sent to each TRP (e.g., on a corresponding PUSCH), and all virtual PHRs may be communicated on a single default choice of PUSCH. In such embodiments, a panel index may be included in the PHR format).
Hence, Wilson, Loehr_3031 and MolavianJazi explicitly teaches determine the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE based at least in part on whether the PHR field in the PHR MAC-CE is associated with the actual PHR or the virtual PHR.
	Wilson, Loehr_3031 and MolavianJazi are considered to be analogous because they are in the same field of wireless communications, dealing with: techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET; determining a power headroom report; and uplink power control respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo and Loehr to incorporate the teachings of Wilson, Loehr_3031 and MolavianJazi on PHR MAC-CE, CORESET and actual/virtual PHR, with a motivation to determine the index values to be associated with PHR MAC-CE, and ultimately guarantee: further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]); determining a power headroom report for transmission on a physical uplink shared channel resource corresponding to a configured grant, (Loehr_3031, Para. [0006]); and managing systems in which UE may have multiple panels, (MolavianJazi, Para. [0004]).


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of JOHN WILSON et al. (US 20190349059 A1), hereinafter referenced as Wilson, and further in view of Loehr et al. (US 20200163031 A1), hereinafter referenced as Loehr_3031.

Regarding claim 9, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors are further configured to: determine the one or more CORESET pool index values to be associated with a PHR field in the PHR MAC-CE.
However, Wilson teaches wherein the one or more processors are further configured to: determine the one or more CORESET pool index values to be associated with a PHR field in the PHR MAC-CE (Para. [0077]-Wilson discloses determine the index, look up a CORESET configuration based on the index, and determine the CORESET from the CORESET configuration. Para. [0089]-Wilson discloses bits in the MAC-CE, the bits configured for indicating CORESETs),
While, Loehr_3031 teaches wherein the one or more processors are further configured to: determine the one or more CORESET pool index values to be associated with a PHR field in the PHR MAC-CE (Para. [0056]-Loehr discloses determine whether actual or virtual PHR is reported for a serving based on UL resource allocation related signaling (e.g., DCI, configured grant allocations, etc.) that has been received. Para. [0071]-Loehr discloses determines actual vs. virtual PHR based on the UL resource related control signaling (e.g., configured grant allocations, DCI, MAC CE etc.) that is received).
Hence, Wilson and Loehr_3031 explicitly teaches wherein the one or more processors are further configured to: determine the one or more CORESET pool index values to be associated with a PHR field in the PHR MAC-CE.
	Wilson and Loehr_3031 are considered to be analogous because they are in the same field of wireless communications, dealing with: techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET; and determining a power headroom report.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wilson and Loehr_3031 on CORESET and PHR MAC-CE, with a motivation to determine the index values to be associated with the PHR field, and ultimately guarantee: further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]); and determining a power headroom report for transmission on a physical uplink shared channel resource corresponding to a configured grant, (Loehr_3031, Para. [0006]).
Park, in view of Ryoo, and Wilson fails to explicitly teach determine whether the PHR field in the PHR MAC-CE is associated with an actual PHR or a virtual PHR based at least in part on the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE.
However, Loehr_3031 explicitly teaches determine whether the PHR field in the PHR MAC-CE is associated with an actual PHR or a virtual PHR based at least in part on the one or more CORESET pool index values to be associated with the PHR field in the PHR MAC-CE (Para. [0056]-Loehr discloses determine whether actual or virtual PHR is reported for a serving based on UL resource allocation related signaling (e.g., DCI, configured grant allocations, etc.) that has been received. Para. [0071]-Loehr discloses determines actual vs. virtual PHR based on the UL resource related control signaling (e.g., configured grant allocations, DCI, MAC CE etc.) that is received).
	Loehr_3031 is considered to be analogous because it is in the same field of wireless communications, dealing with determining a power headroom report.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo and Wilson to incorporate the teachings of Loehr_3031 on actual and virtual PHR, with a motivation to determine whether the PHR field is associated with actual or virtual PHR, and guarantee determining a power headroom report for transmission on a physical uplink shared channel resource corresponding to a configured grant, (Loehr_3031, Para. [0006]).


Claims 10, and 11 rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Loehr et al. (US 20190082399 A1), hereinafter referenced as Loehr.

Regarding claim 10, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein: the PHR MAC-CE is transmitted on a first uplink shared channel in a first uplink component carrier, and a first PHR field associated with the first uplink carrier is an actual PHR field, and wherein a presence of a second uplink shared channel in a second uplink component carrier in a same slot as the first uplink shared channel indicates that a second PHR field of the PHR MAC-CE corresponding to the second uplink component carrier is an actual PHR field, and wherein a lack of the second uplink shared channel in the second uplink component carrier in the same slot as the first uplink shared channel indicates that the second PHR field of the PHR MAC-CE corresponding to the second uplink component carrier is a virtual PHR field, wherein the virtual PHR field is associated with a first CORESET pool index value that is based on a set of reference parameters associated with the first CORESET pool index value, or the virtual PHR field is associated with a same CORESET pool index value that is associated with the first uplink shared channel.
However, Loehr explicitly teaches wherein: the PHR MAC-CE is transmitted on a first uplink shared channel in a first uplink component carrier, and a first PHR field associated with the first uplink carrier is an actual PHR field (Fig. 1, Para. [0038]-Loehr discloses the remote unit 102 may transmit the power headroom report medium access control control element on the resources allocated by the first uplink grant. Para. [0095]-Loehr discloses in various embodiments, the first time corresponds to a physical uplink shared channel occasion. Fig. 6, Para. [0065]-Loehr discloses one or more of the PH values may be real (e.g., actual) PH values), and
wherein a presence of a second uplink shared channel in a second uplink component carrier in a same slot as the first uplink shared channel indicates that a second PHR field of the PHR MAC-CE corresponding to the second uplink component carrier is an actual PHR field (Fig. 1, Para. [0092]-Loehr discloses the power headroom for a corresponding serving cell is real in response to a remote unit 102 performing an uplink transmission according to an uplink grant on the corresponding serving cell. Fig. 6, Para. [0065]-Loehr discloses the power headroom report 600 may include a first PH value, a first v-field, a second PH value ... for  example, in one embodiment, the v-field may be one bit in which a logic “0” indicates that the corresponding PH value is real, and a logic “1” indicates that the corresponding PH value is virtual), and
wherein a lack of the second uplink shared channel in the second uplink component carrier in the same slot as the first uplink shared channel indicates that the second PHR field of the PHR MAC-CE corresponding to the second uplink component carrier is a virtual PHR field (Fig. 1, Para. [0092]-Loehr discloses the power headroom for a corresponding serving cell is virtual in response to a remote unit not performing an uplink transmission on the serving cell according to an uplink grant.  Fig. 6, Para. [0065]-Loehr discloses the power headroom report 600 may include a first PH value, a first v-field, a second PH value ... for  example, in one embodiment, the v-field may be one bit in which a logic “0” indicates that the corresponding PH value is real, and a logic “1” indicates that the corresponding PH value is virtual),
wherein the virtual PHR field is associated with a first CORESET pool index value that is based on a set of reference parameters associated with the first CORESET pool index value, or the virtual PHR field is associated with a same CORESET pool index value that is associated with the first uplink shared channel (Fig. 6, Para. [0065]-Loehr discloses the power headroom report 600 may include a first PH value, a first v-field, a second PH value ... for  example, in one embodiment, the v-field may be one bit in which a logic “0” indicates that the corresponding PH value is real, and a logic “1” indicates that the corresponding PH value is virtual).
	Loehr is considered to be analogous because it is in the same field of wireless communications, dealing with power headroom report generation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr on PHR MAC-CE and actual/virtual PHR, with a motivation to transmit PHR MAC-CE on associated uplink share channel for both actual and virtual PHR, and guarantee the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]).

Regarding claim 11, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein: the PHR MAC-CE is transmitted on a first uplink shared channel in a first uplink component carrier, and a first PHR field associated with the first uplink carrier is an actual PHR field, and wherein a CORESET pool index value of a second PHR field of the PHR MAC- CE corresponds to a CORESET pool index value of the first uplink shared channel, wherein the second PHR field is an actual PHR field based at least in part on a presence of a second uplink shared channel in a second uplink component carrier in a same slot as the first uplink shared channel that is associated with the CORESET pool index value, or wherein the second PHR field is a virtual PHR field based at least in part on a lack of the second uplink shared channel in the second uplink component carrier in the same slot as the first uplink shared channel that is associated with the CORESET pool index value. 
However, Loehr explicitly teaches wherein: the PHR MAC-CE is transmitted on a first uplink shared channel in a first uplink component carrier, and a first PHR field associated with the first uplink carrier is an actual PHR field (Fig. 1, Para. [0038]-Loehr discloses the remote unit 102 may transmit the power headroom report medium access control control element on the resources allocated by the first uplink grant. Para. [0095]-Loehr discloses in various embodiments, the first time corresponds to a physical uplink shared channel occasion. Fig. 6, Para. [0065]-Loehr discloses one or more of the PH values may be real (e.g., actual) PH values), and
wherein a CORESET pool index value of a second PHR field of the PHR MAC- CE corresponds to a CORESET pool index value of the first uplink shared channel (Fig. 6, Para. [0065]-Loehr discloses the power headroom report 600 may include a first PH value, a first v-field, a second PH value ... for  example, in one embodiment, the v-field may be one bit in which a logic “0” indicates that the corresponding PH value is real, and a logic “1” indicates that the corresponding PH value is virtual),
wherein the second PHR field is an actual PHR field based at least in part on a presence of a second uplink shared channel in a second uplink component carrier in a same slot as the first uplink shared channel that is associated with the CORESET pool index value (Fig. 1, Para. [0092]-Loehr discloses the power headroom for a corresponding serving cell is real in response to a remote unit 102 performing an uplink transmission according to an uplink grant on the corresponding serving cell. Fig. 6, Para. [0065]-Loehr discloses the power headroom report 600 may include a first PH value, a first v-field, a second PH value ... for  example, in one embodiment, the v-field may be one bit in which a logic “0” indicates that the corresponding PH value is real, and a logic “1” indicates that the corresponding PH value is virtual), or
wherein the second PHR field is a virtual PHR field based at least in part on a lack of the second uplink shared channel in the second uplink component carrier in the same slot as the first uplink shared channel that is associated with the CORESET pool index value (Fig. 1, Para. [0092]-Loehr discloses the power headroom for a corresponding serving cell is virtual in response to a remote unit not performing an uplink transmission on the serving cell according to an uplink grant.  Fig. 6, Para. [0065]-Loehr discloses the power headroom report 600 may include a first PH value, a first v-field, a second PH value ... for  example, in one embodiment, the v-field may be one bit in which a logic “0” indicates that the corresponding PH value is real, and a logic “1” indicates that the corresponding PH value is virtual).
	Loehr is considered to be analogous because it is in the same field of wireless communications, dealing with power headroom report generation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr on PHR MAC-CE and actual/virtual PHR, with a motivation to transmit PHR MAC-CE on associated uplink share channel for both actual and virtual PHR, and guarantee the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]).


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Bostrom et al. (US 20120087317 A1), hereinafter referenced as Bostrom, and further in view of Loehr et al. (US 20190082399 A1), hereinafter referenced as Loehr, and further in view of Kim et al. (US 20130028223 A1), hereinafter referenced as Kim.

Regarding claim 14, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein a maximum size of the PHR MAC-CE is based at least in part on a number of uplink component carriers that are configured with two CORESET pool index values.
However, Bostrom teaches wherein a maximum size of the PHR MAC-CE is based at least in part on a number of uplink component carriers that are configured with two CORESET pool index values (Para. [0065]-Bostrom discloses a size of the MAC CE used to transmit the PHRs may vary depending on a number of SCCs allocated to the UE),
Loehr teaches wherein a maximum size of the PHR MAC-CE is based at least in part on a number of uplink component carriers that are configured with two CORESET pool index values (Fig. 1, Para. [0067]-Loehr discloses a remote unit 102 may determine a size of a triggered (e.g., extended) PHR MAC CE by considering only UL grants as well as transmissions on a PUCCH and grant-free uplink transmissions on activated serving cells until a predetermined time (e.g., reception of an UL grant which in turn triggers LCP procedure). Para. [0056]-Loehr discloses a size of an extended PHR MAC CE may not be fixed but may depend on a number of activated serving cells (with configured uplink). Fig. 1, Para. [0058]-Loehr discloses a remote unit 102 may determine a size of an extended PHR MAC CE based on UL resource allocations, e.g., UL grants),
While, Kim teaches wherein a maximum size of the PHR MAC-CE is based at least in part on a number of uplink component carriers that are configured with two CORESET pool index values (Para. [0126]-Kim discloses the PHR MAC CE has, for example, a 2-byte size, since the power headroom information for a PUSCH and the power headroom information for a PUCCH are both inserted in the PHR MAC CE).
Hence, Bostrom, Loehr and Kim explicitly teaches wherein a maximum size of the PHR MAC-CE is based at least in part on a number of uplink component carriers that are configured with two CORESET pool index values.
	Bostrom, Loehr and Kim are considered to be analogous because they are in the same field of communications, dealing with: radio communications networks and terminals; power headroom report generation; and handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Bostrom, Loehr and Kim on the size of PHR MAC-CE, with a motivation to base the size of PHR MAC-CE on the number of uplink CC’s, and guarantee: improved power headroom reporting providing increased efficiency, (Bostrom, Para. [0020]); the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]); and providing communications while ensuring the mobility of users, (Kim, Para. [0005]).


Claims 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of CHENG et al. (US 20200100193 A1), hereinafter referenced as Cheng.

Regarding claim 15, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the one or more processors, when transmitting the PHR MAC-CE, are configured to: transmit a bitmap indicating that a PHR is associated with the one or more uplink component carriers or the one or more CORESET pool index values, wherein the bitmap includes one bit to indicate whether the PHR is transmitted for a single uplink component carrier, or wherein the bitmap includes two bits to indicate whether the PHR is transmitted separately for each CORESET pool index value of the one or more CORESET pool index values.
However, Cheng explicitly teaches wherein the one or more processors, when transmitting the PHR MAC-CE, are configured to: transmit a bitmap indicating that a PHR is associated with the one or more uplink component carriers or the one or more CORESET pool index values (Para. [0094]-Cheng discloses the PHR MAC-CE may contain a UL BWP bitmap. Each active bit in the UL BWP bitmap may map to a UL BWP),
wherein the bitmap includes one bit to indicate whether the PHR is transmitted for a single uplink component carrier, or wherein the bitmap includes two bits to indicate whether the PHR is transmitted separately for each CORESET pool index value of the one or more CORESET pool index values (Para. [0094]-Cheng discloses each active bit in the UL BWP bitmap may map to a UL BWP. In addition, the number of bits in the UL BWP bitmap may be the same as the number of the UL BWPs configured by the BS. One or more PHRs contained in the PHR MAC-CE may correspond to the UL BWP(s) mapping to the active bit(s) in the UL BWP bitmap).
	Cheng is considered to be analogous because it is in the same field of wireless communications, dealing with triggering Power Headroom Reports (PHRs).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Cheng on PHR MAC-CE and bitmap, with a motivation to transmit (with PHR MAC-CE)  a bitmap indicating an associated PHR, and guarantee UEs performing multi-TRP operations, (Cheng, Para. [0004]).

Regarding claim 20, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the one or more CORESET pool index values include one or more of a first value or a second value, and wherein the first value corresponds to a first transmit-receive point and the second value corresponds to a second transmit-receive point.
However, Cheng explicitly teaches wherein the one or more CORESET pool index values include one or more of a first value or a second value (Para. [0058]-Cheng discloses each TRP index may be represented by (or be associated with) a Control Resource Set (CORESET) index/configuration. For example, a TRP index may be a specific index associated to a CORESET configuration), and
wherein the first value corresponds to a first transmit-receive point and the second value corresponds to a second transmit-receive point (Para. [0058]-Cheng discloses a TRP index may be a specific index associated to a CORESET configuration. Different CORESET indices/configurations may be directed to different TRP indices).
	Cheng is considered to be analogous because it is in the same field of wireless communications, dealing with triggering Power Headroom Reports (PHRs).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Cheng on transmit-receive point and CORESET, with a motivation to associate the index values with the transmit-receive points, and guarantee UEs performing multi-TRP operations, (Cheng, Para. [0004]).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Yi et al. (US 20210045070 A1), hereinafter referenced as Yi, and further in view of Kim et al. (US 20130028223 A1), hereinafter referenced as Kim.
Regarding claim 16, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein transmit the PHR MAC-CE is triggered separately for separate CORESET pool index values.
However, Yi teaches wherein transmit the PHR MAC-CE is triggered separately for separate CORESET pool index values (Para. [0380]-Yi discloses the wireless device may trigger and maintain a second power headroom process for the sidelink operation separately from a first power headroom process for the uplink operation),
While, Kim teaches wherein transmit the PHR MAC-CE is triggered separately for separate CORESET pool index values (Para. [0119]-Kim discloses in a case of a UE having a plurality of carriers by carrier aggregation, the PHR function may be set individually for each uplink carrier, since the uplink carriers may be different in the power headroom).
Hence, Yi and Kim explicitly teaches wherein transmit the PHR MAC-CE is triggered separately for separate CORESET pool index values.
	Yi and Kim are considered to be analogous because they are in the same field of communications, dealing: with power headroom reporting by a wireless device; and handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Yi and Kim on PHR MAC-CE, with a motivation to separately trigger the transmission of PHR MAC-CE based on CORESET index values, and support: a sidelink operation (e.g., for supporting a UE-to-UE direct communication) in the cell or in a same frequency to the cell, (Yi, Para. [0379]); and providing communications while ensuring the mobility of users, (Kim, Para. [0005]).
Park, in view of Ryoo and Yi, fails to explicitly teach transmit the PHR MAC-CE is triggered jointly across multiple CORESET pool index values.
However, Kim explicitly teaches transmit the PHR MAC-CE is triggered jointly across multiple CORESET pool index values (Para. [0120]-Kim discloses trigger conditions of the PUCCH PHR may be linked to trigger conditions of the PUSCH PHR. Para. [0119]-Kim discloses a method of linking the PUCCH PHR function to a PUSCH PHR function of a specific uplink carrier, to thereby avoid the need for a separate logical channel identifier indicating the PUCCH PHR and to avoid the hassle of separately defining PUCCH PHR trigger conditions).
	Kim is considered to be analogous because it is in the same field of mobile communication system, dealing with handling scheduling information by a User Equipment (UE) for which a plurality of downlink carriers and uplink carriers are aggregated, in a mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo and Yi to incorporate the teachings of Kim on PHR MAC-CE, with a motivation to jointly trigger the transmission of PHR MAC-CE based on associated index values, and guarantee providing communications while ensuring the mobility of users, (Kim, Para. [0005]).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of JOHN WILSON et al. (US 20190349059 A1), hereinafter referenced as Wilson, and further in view of Loehr et al. (US 20190082399 A1), hereinafter referenced as Loehr, and further in view of YAO et al. (US 20200322893 A1), hereinafter referenced as Yao.

Regarding claim 17, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the PHR MAC-CE is determined per CORESET pool index value for the one or more CORESET pool index values, wherein the PHR MAC-CE is associated with a first CORESET pool index value or a second CORESET pool index value.
However, Wilson teaches wherein the PHR MAC-CE is determined per CORESET pool index value for the one or more CORESET pool index values (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID),
wherein the PHR MAC-CE is associated with a first CORESET pool index value or a second CORESET pool index value (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID #0),
While, Loehr teaches wherein the PHR MAC-CE is determined per CORESET pool index value for the one or more CORESET pool index values (Fig. 1, Para. [0058]-Loehr discloses PHR MAC CE based on UL resource allocations … a remote unit 102 receives an UL grant in TTI N and at least one PHR has been triggered),
wherein the PHR MAC-CE is associated with a first CORESET pool index value or a second CORESET pool index value (Fig. 1, Para. [0058]-Loehr discloses PHR MAC CE based on UL resource allocations … a remote unit 102 receives an UL grant in TTI N and at least one PHR has been triggered, the remote unit 102 may consider all UL grants received for other activated serving cells, respectively UL component carriers).
Hence, Wilson and Loehr explicitly teaches wherein the PHR MAC-CE is determined per CORESET pool index value for the one or more CORESET pool index values, wherein the PHR MAC-CE is associated with a first CORESET pool index value or a second CORESET pool index value.
	Wilson and Loehr are considered to be analogous because they are in the same field of wireless communications, dealing with: techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET; and power headroom report generation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wilson and Loehr on PHR MAC-CE and CORESET, with a motivation to determine PHR MAC-CE per index value, and ultimately guarantee: further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]); and the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]).
Park, in view of Ryoo, Wilson and Loehr, fails to explicitly teach wherein a triggering of the PHR MAC-CE and a reporting of the PHR MAC-CE is separately determined at the UE.
However, Yao explicitly teaches wherein a triggering of the PHR MAC-CE and a reporting of the PHR MAC-CE is separately determined at the UE (Para. [0030]-Yao discloses separately reporting the PHR for each loop of a closed-loop power control configured by the first communication node, a trigger condition for triggering the first communication node to report the PHR. Para. [0410]-Yao discloses the case of independently reporting the PHR for each loop, each loop needs to maintain a process, and determines whether the trigger condition is met separately).
	Yao is considered to be analogous because it is in the same field of communication, dealing with parameter configuration method and device, a power determination method and device, and a communication node.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park, in view of Ryoo, Wilson and Loehr to incorporate the teachings of Yao on triggering and reporting of PHR MAC-CE, with a motivation to separately determine the triggering and the reporting of PHR MAC-CE, and guarantee reduction in overhead as much as possible and to meet the requirements that transmitting and receiving resources, (Yao, Para. [0005]).


Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view Feuersanger et al. (US 20120224552 A1), hereinafter referenced as Feuersanger, and further in view of JOHN WILSON et al. (US 20190349059 A1), hereinafter referenced as Wilson, and further in view of YAO et al. (US 20200322893 A1), hereinafter referenced as Yao. 

Regarding claim 18, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the PHR MAC-CE is determined for the one or more CORESET pool index values, and a CORESET pool index value associated with a PHR field in the PHR MAC-CE is determined per uplink component carrier in the one or more uplink component carriers, wherein a different CORESET pool index value is associated with each PHR field in the PHR MAC-CE, wherein a first PHR field corresponding to a first uplink component carrier is for a first CORESET pool index value, and a second PHR field corresponding to a second uplink component carrier is for a second CORESET pool index value.
However, Wilson teaches wherein the PHR MAC-CE is determined for the one or more CORESET pool index values, and a CORESET pool index value associated with a PHR field in the PHR MAC-CE is determined per uplink component carrier in the one or more uplink component carriers (Para. [0077]-Wilson discloses determine the index, look up a CORESET configuration based on the index, and determine the CORESET from the CORESET configuration. Para. [0089]-Wilson discloses bits in the MAC-CE, the bits configured for indicating CORESETs),
While, Feuersanger teaches wherein the PHR MAC-CE is determined for the one or more CORESET pool index values, and a CORESET pool index value associated with a PHR field in the PHR MAC-CE is determined per uplink component carrier in the one or more uplink component carriers (Para. [0344]-Feuersanger discloses the multiple PHR MAC CE comprises in its first octet a bitmap of 5 bits indicating for which component carrier a PHR field is included in the multiple PHR MAC CE…. a bit set (e.g. 1) at a certain position of the bitmap means that there is a PHR field for the associated component carrier including in the MAC CE),
wherein a different CORESET pool index value is associated with each PHR field in the PHR MAC-CE (Para. [0344]-Feuersanger discloses the multiple PHR MAC CE comprises in its first octet a bitmap of 5 bits indicating for which component carrier a PHR field is included in the multiple PHR MAC CE),
wherein a first PHR field corresponding to a first uplink component carrier is for a first CORESET pool index value, and a second PHR field corresponding to a second uplink component carrier is for a second CORESET pool index value (Para. [0344]-Feuersanger discloses a bitmap of 5 bits indicating for which component carrier a PHR field ... a bit set (e.g. 1) at a certain position of the bitmap means that there is a PHR field for the associated component carrier including in the MAC CE. Fig. 7, Para. [0344]-Feuersanger discloses the PHR field may for example have the same format as shown in FIG. 7 and reports the power headroom (PH) for a component carrier).
	Wilson and Feuersanger are considered to be analogous because they are in the same field of wireless communications, dealing with: techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET; and methods for informing an eNodeB on the transmit power status of a user equipment in a mobile communication system using component carrier aggregation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wilson and Feuersanger on PHR MAC-CE, CORESET and uplink component carriers, with a motivation to associate the index value to PHR MAC-CE and PHR field accordingly, and ultimately guarantee: further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]); and the eNodeB to recognize the power usage status of a user equipment in a mobile communication system using carrier aggregation, (Feuersanger, Para. [0130]).
Park, in view of Ryoo, Wilson and Feuersanger, fails to explicitly teach wherein a triggering of the PHR MAC- CE and a reporting of the PHR MAC-CE is jointly determined at the UE.
However, Yao explicitly teaches wherein a triggering of the PHR MAC- CE and a reporting of the PHR MAC-CE is jointly determined at the UE (Para. [0030]-Yao discloses jointly reporting a joint PHR of the plurality of loops, a trigger condition configured for triggering the first communication node to report the PHR).
	Yao is considered to be analogous because it is in the same field of communication, dealing with parameter configuration method and device, a power determination method and device, and a communication node.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park, in view of Ryoo, Wilson and Feuersanger to incorporate the teachings of Yao on PHR MAC-CE, with a motivation to jointly determine the triggering and reporting of PHR MAC-CE, and guarantee reduction in overhead as much as possible and to meet the requirements that transmitting and receiving resources, (Yao, Para. [0005]).

Regarding claim 19, Park, in view of Ryoo, teaches the UE of claim 1.
Park, in view of Ryoo, fails to explicitly teach wherein the PHR MAC-CE is determined for the one or more CORESET pool index values, wherein the PHR MAC-CE includes two PHR fields for an uplink component carrier that is associated with two CORESET pool index values.
However, Wilson teaches wherein the PHR MAC-CE is determined for the one or more CORESET pool index values (Para. [0089]-Wilson discloses bits in the MAC-CE, the bits configured for indicating CORESETs),
While, Feuersanger teaches wherein the PHR MAC-CE is determined for the one or more CORESET pool index values (Para. [0344]-Feuersanger discloses the multiple PHR MAC CE comprises in its first octet a bitmap of 5 bits indicating for which component carrier a PHR field is included in the multiple PHR MAC CE),
wherein the PHR MAC-CE includes two PHR fields for an uplink component carrier that is associated with two CORESET pool index values (Para. [0344]-Feuersanger discloses a bit set (e.g. 1) at a certain position of the bitmap means that there is a PHR field for the associated component carrier including in the MAC CE. Fig. 7, Para. [0344]-Feuersanger discloses the PHR field may for example have the same format as shown in FIG. 7 and reports the power headroom (PH) for a component carrier).
	Wilson and Feuersanger are considered to be analogous because they are in the same field of wireless communications, dealing with: techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET; and methods for informing an eNodeB on the transmit power status of a user equipment in a mobile communication system using component carrier aggregation.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wilson and Feuersanger on PHR MAC-CE, and CORESET, with a motivation to determine PHR MAC-CE, with PHR field, for CORESET, and ultimately guarantee: further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]); and the eNodeB to recognize the power usage status of a user equipment in a mobile communication system using carrier aggregation, (Feuersanger, Para. [0130]).
Park, in view of Ryoo, Wilson and Feuersanger, fails to explicitly teach wherein a triggering of the PHR MAC-CE and a reporting of the PHR MAC-CE is jointly determined at the UE.
However, Yao explicitly teaches wherein a triggering of the PHR MAC-CE and a reporting of the PHR MAC-CE is jointly determined at the UE (Para. [0030]-Yao discloses jointly reporting a joint PHR of the plurality of loops, a trigger condition configured for triggering the first communication node to report the PHR).
	Yao is considered to be analogous because it is in the same field of communication, dealing with parameter configuration method and device, a power determination method and device, and a communication node.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park, in view of Ryoo, Wilson and Feuersanger to incorporate the teachings of Yao on PHR MAC-CE, with a motivation to jointly determine the triggering and reporting of PHR MAC-CE, and guarantee reduction in overhead as much as possible and to meet the requirements that transmitting and receiving resources, (Yao, Para. [0005]).


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view Wang et al. (US 20120083308 A1), hereinafter referenced as Wang, and further in view of CHENG et al . (US 20200100193 A1), hereinafter referenced as Cheng.

Regarding claim 21, Park, in view of Ryoo teaches the UE of claim 1.
Although Park teaches triggering event (Para. [0052]-Park discloses he PHR may be triggered if any of the following events occur: [0053] prohibitPHR-Timer expires or has expired and the path loss has changed more than dl-PathlossChange dB since the transmission of a PHR when UE has UL resources for new transmission; [0054] periodicPHR-Timer expires; [0055] upon configuration or reconfiguration of the power headroom reporting functionality by upper layers, which is not used to disable the function), 
Park ,in view of Ryoo, fails to explicitly teach wherein the one or more processors, when detecting the occurrence of the triggering event, are configured to: detect an expiry of a periodic timer or a prohibit timer; detect a power change that satisfies a defined threshold for a pathloss reference signal used for power control for the one or more uplink component carriers; detect an activation of the one or more uplink component carriers. 
However, Wang explicitly teaches wherein the one or more processors, when detecting the occurrence of the triggering event, are configured to: detect an expiry of a periodic timer or a prohibit timer (Para. [0053]-Wang discloses the PHR may be triggered upon configuration or reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300). In addition, the network may configure UE a timer (e.g. periodicPHR-Timer). When the timer expires, the PHR is triggered);
detect a power change that satisfies a defined threshold for a pathloss reference signal used for power control for the one or more uplink component carriers (Para. [0053]-Wang discloses the network may configure UE a timer (e.g. prohibitPHR-Timer). When the timer expires or has expired and the path loss has changed more than a threshold for at least one activated Serving Cell which is used as a pathloss reference since the last transmission of a PHR when the UE has UL resources for new transmission, the PHR is triggered);
detect an activation of the one or more uplink component carriers ([Claim 6]-Wang discloses the PHR is triggered according to configuration or reconfiguration of the PHR functionality, ..., activation, deactivation, configuration or de-configuration of an uplink component carrier).
	Wang is considered to be analogous because it is in the same field of wireless communication systems, dealing with performing power headroom reporting in a wireless communication system and a related communication device.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Wang on detecting the occurrence of PHR triggering events, with a motivation to detect timer expiry, pathloss power change and activation of uplink component carriers, and guarantee the allocation of radio resource to the UE and make schedule decision more efficiently, (Wang, Para. [0006]).
Park, in view of Ryoo and Wang, fails to explicitly teach detect that an active bandwidth part of a configured uplink component carrier is changed from a dormant state to a non-dormant state. 
However, Cheng explicitly teaches detect that an active bandwidth part of a configured uplink component carrier is changed from a dormant state to a non-dormant state (Para. [0085]-Cheng discloses a PHR may be triggered when a UE is configured with a new UL BWP (e.g., a UL BWP having a UL BWP ID that has not been configured to the UE though a MAC-CE or RRC signaling). For example, the UE may trigger a PHR when the UE successfully receives a configuration of a new UL BWP).
	Cheng is considered to be analogous because it is in the same field of wireless communications, dealing with triggering Power Headroom Reports (PHRs).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park, in view of Ryoo and Wang to incorporate the teachings of Cheng on bandwidth part detection, with a motivation to detect active bandwidth part state, and guarantee UEs performing multi-TRP operations, (Cheng, Para. [0004]).


Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20130301568 A1), hereinafter referenced as Park, in view of RYOO et al. (US 20140329551 A1), hereinafter referenced as Ryoo, and further in view of Zhou et al. (US 20200351039 A1), hereinafter referenced as Zhou, and further in view of Loehr et al. (US 20190082399 A1), hereinafter referenced as Loehr, and further in view of JOHN WILSON et al. (US 20190349059 A1), hereinafter referenced as Wilson.

Regarding claim 23, Park, in view of Ryoo, teaches the method of claim 22.
Park, in view of Ryoo, fails to explicitly teach wherein a single CORESET pool index value is common to multiple uplink component carriers of the UE.
However, Zhou explicitly teaches wherein a single CORESET pool index value is common to multiple uplink component carriers of the UE (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 ... may be used for carrier aggregation on link 205…. the same CORESET ID in every CC 225 … a CORESET ID, which may be applied to multiple CCs 225).
	Zhou is considered to be analogous because it is in the same field of wireless communications, dealing with communication configurations for multiple component carriers in a wireless communications system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Zhou on CORESET pool index value, with a motivation to replicate the same index value in multiple uplink CC’s, and guarantee improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).
Park, in view of Ryoo, fails to explicitly teach a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
However, Loehr teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 1, Para. [0058]-Loehr discloses a remote unit 102 may determine a size of an extended PHR MAC CE based on UL resource allocations ... unit 102 may consider all UL grants received for other activated serving cells, respectively UL component carriers, until and including TTI N for determining a size of the extended PHR MAC CE),
While, Zhou teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 … up to 16 MAC-CEs 220 may be used to select same TCI state ID for the same CORESET ID in every CC 225).
Hence, Loehr and Zhou explicitly teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
	Loehr and Zhou are considered to be analogous because they are in the same field of wireless communications, dealing with: power headroom report generation; and communication configurations for multiple component carriers in a wireless communications system respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr and Zhou on PHR MAC-CE, CORESET, and uplink CC’s, with a motivation to base the size of PHR MAC-CE on the number of uplink CC’s, and guarantee: the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]); and improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).
Park, in view of Ryoo, Zhou and Loehr, fails to explicitly teach the PHR MAC-CE indicates an associated CORESET pool index value.
However, Wilson explicitly teaches the PHR MAC-CE indicates an associated CORESET pool index value (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID).
	Wilson is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo, Zhou and Loehr to incorporate the teachings of Wilson on PHR MAC-CE and CORESET pool index value, with a motivation to indicate the associated index value in the PHR MAC-CE, and ultimately guarantee further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]).

Regarding claim 26, Park, in view of Ryoo, teaches the non-transitory computer-readable medium of claim 25.
Park, in view of Ryoo, fails to explicitly teach wherein: a single CORESET pool index value is common to multiple uplink component carriers of the UE.
However, Zhou explicitly teaches wherein: a single CORESET pool index value is common to multiple uplink component carriers of the UE (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 ... may be used for carrier aggregation on link 205…. the same CORESET ID in every CC 225 … a CORESET ID, which may be applied to multiple CCs 225).
	Zhou is considered to be analogous because it is in the same field of wireless communications, dealing with communication configurations for multiple component carriers in a wireless communications system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Zhou on CORESET pool index value, with a motivation to replicate the same index value in multiple uplink CC’s, and guarantee improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).
Park, in view of Ryoo, fails to explicitly teach a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
However, Loehr teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 1, Para. [0058]-Loehr discloses a remote unit 102 may determine a size of an extended PHR MAC CE based on UL resource allocations ... unit 102 may consider all UL grants received for other activated serving cells, respectively UL component carriers, until and including TTI N for determining a size of the extended PHR MAC CE),
While, Zhou teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 … up to 16 MAC-CEs 220 may be used to select same TCI state ID for the same CORESET ID in every CC 225).
Hence, Loehr and Zhou explicitly teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
	Loehr and Zhou are considered to be analogous because they are in the same field of wireless communications, dealing with: power headroom report generation; and communication configurations for multiple component carriers in a wireless communications system respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr and Zhou on PHR MAC-CE, CORESET, and uplink CC’s, with a motivation to base the size of PHR MAC-CE on the number of uplink CC’s, and guarantee: the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]); and improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).
Park, in view of Ryoo, Zhou and Loehr, fails to explicitly teach the PHR MAC-CE indicates an associated CORESET pool index value.
However, Wilson explicitly teaches the PHR MAC-CE indicates an associated CORESET pool index value (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID).
	Wilson is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo, Zhou and Loehr to incorporate the teachings of Wilson on PHR MAC-CE and CORESET pool index value, with a motivation to indicate the associated index value in the PHR MAC-CE, and ultimately guarantee further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]).

Regarding claim 29, Park, in view of Ryoo, teaches the apparatus of claim 28.
Park, in view of Ryoo, fails to explicitly teach wherein: a single CORESET pool index value is common to multiple uplink component carriers of the apparatus.
However, Zhou explicitly teaches wherein: a single CORESET pool index value is common to multiple uplink component carriers of the apparatus (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 ... may be used for carrier aggregation on link 205…. the same CORESET ID in every CC 225 … a CORESET ID, which may be applied to multiple CCs 225).
	Zhou is considered to be analogous because it is in the same field of wireless communications, dealing with communication configurations for multiple component carriers in a wireless communications system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Zhou on CORESET pool index value, with a motivation to replicate the same index value in multiple uplink CC’s, and guarantee improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).
Park, in view of Ryoo, fails to explicitly teach a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
However, Loehr teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 1, Para. [0058]-Loehr discloses a remote unit 102 may determine a size of an extended PHR MAC CE based on UL resource allocations ... unit 102 may consider all UL grants received for other activated serving cells, respectively UL component carriers, until and including TTI N for determining a size of the extended PHR MAC CE),
While, Zhou teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value (Fig. 2, Para. [0099]-Zhou discloses for instance, up to 16 uplink CCs 225 … up to 16 MAC-CEs 220 may be used to select same TCI state ID for the same CORESET ID in every CC 225).
Hence, Loehr and Zhou explicitly teaches a size of the PHR MAC-CE that corresponds to a CORESET pool index value is based at least in part on a number of uplink component carriers that are configured with the CORESET pool index value.
	Loehr and Zhou are considered to be analogous because they are in the same field of wireless communications, dealing with: power headroom report generation; and communication configurations for multiple component carriers in a wireless communications system respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo to incorporate the teachings of Loehr and Zhou on PHR MAC-CE, CORESET, and uplink CC’s, with a motivation to base the size of PHR MAC-CE on the number of uplink CC’s, and guarantee: the use of power headroom reports in certain wireless communications networks, (Loehr, Para. [0004]); and improved methods, systems, devices, and apparatuses that support communication configuration for multiple component carriers (CCs), (Zhou, Para. [0005]).
Park, in view of Ryoo, Zhou and Loehr, fails to explicitly teach the PHR MAC-CE indicates an associated CORESET pool index value.
However, Wilson explicitly teaches the PHR MAC-CE indicates an associated CORESET pool index value (Para. [0096]-Wilson discloses the CORESET ID field of the MAC CE indicates CORESET ID).
	Wilson is considered to be analogous because it is in the same field of wireless communications, dealing with techniques for configuring an initial control resource set (CORESET) used for initial access of a network, such as a search space associated with the initial CORESET.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Park in view of Ryoo, Zhou and Loehr to incorporate the teachings of Wilson on PHR MAC-CE and CORESET pool index value, with a motivation to indicate the associated index value in the PHR MAC-CE, and ultimately guarantee further improvements in NR and LTE technology … applicable to other multi-access technologies and the telecommunication standards that employ these technologies, (Wilson, Para. [0006]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Liu et al. (US 20220039030 A1)- The present disclosure provides a method at a downstream radio node. The method includes: determining a mapping table, which indicates a mapping correspondence between an entry index of a PHR related parameter and a measurement value range of the PHR related parameter with an adjustment value being applied; and transmitting an reported entry index according to the mapping table and a corresponding measurement value to an upstream radio node. The present disclosure further provides a method at an upstream radio node, a downstream radio node, an upstream radio node and a computer readable storage medium............... Fig. 1-10. Abstract.
 (b)	Lee et al. (US 20220046556 A1)- In the present disclosure, a UE generates a power headroom report, and transmits the power headroom report to a network. The power headroom report includes a configured transmit power (CTP) field for a serving cell based on a CTP value for the serving cell being not equal to a last reported CTP value for the serving cell. The power headroom report includes no CTP field for the serving cell based on the CTP value for the serving cell being equal to the last reported CTP value for the serving cell. The power headroom report may include first information on whether the CTP field for the serving cell exists after a power headroom filed for the serving cell............... Fig. 1-3. Abstract.
(c)	Sun et al. (US 20220264589 A1)- The present disclosure relates to a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. The embodiments of the present application provide a method and a device for reporting information and a method, a device for receiving a message and a method and device for data transmission. One method for reporting information includes: receiving auxiliary scheduling information configuration and/or report indication carried in system information; generating auxiliary scheduling information according to the auxiliary scheduling information configuration and/or the report indication; and reporting the auxiliary scheduling information through at least one of Msg1, Msg3, and MsgA. The method for data transmission includes: obtaining configuration information of multiple uplink bandwidth blocks (BWPs); selecting one or more uplink BWPs among the multiple uplink BWPs according to the configuration information of the uplink BWPs, and transmitting a random access request............... Fig. 1-5. Abstract.
 (d)	Zhao et al. (US 20130336228 A1)- Embodiments of the invention relate to the field of wireless communications and particularly to a method of and apparatus for power headroom reporting so as to address such a problem in the prior art that PH information is reported for only an uplink subframe and the existing PHR mechanism discourages subsequent scheduling in the case that there are different TDD UL/DL configurations for a plurality of configured and active cells aggregated for a user equipment. A method of power headroom reporting according to an embodiment of the invention includes: determining PH information of each of configured and active cells at a current instant if PH information is required to be reported, wherein the configured and active cells include a cell which is configured with a downlink subframe at the current instant; and reporting the determined PH information. Since a power headroom is reported by obtaining PH information of a configured and active cell which is currently a downlink subframe according to a virtual transmission format, the PH information facilitates subsequent scheduling by an eNB............... Fig. 1-4. Abstract.
 (e)	Zhou et al. (US 20200137741 A1)- Certain aspects of the present disclosure provide techniques that may allow a base station and user equipment (UE) to be in agreement on spatial quasi co-location (QCL) assumptions for transmission in certain scenarios. The techniques may be used, for example, to determine QCL assumptions for downlink transmissions sent in an initial control resource set (CORESET) on an initial downlink bandwidth part (BWP) where dedicated signaling of such assumptions may be lacking. In some cases, the techniques may involve a UE determining a beam to use for monitoring for a physical downlink control channel (PDCCH) transmission on the initial CORESET in the initial downlink BWP that lacks dedicated signaling of QCL information and monitoring for the PDCCH on the initial CORESET in the initial BWP using the determined beam. Other aspects and features are also claimed and described............... Fig. 1-5. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472